UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22578 Vericimetry Funds (Exact name of registrant as specified in charter) 790 E. Colorado Blvd., 9th Floor Pasadena, California 91101 (Address of principal executive offices) (Zip code) Glenn S. Freed Vericimetry Advisors LLC 790 E. Colorado Blvd., 9th Floor Pasadena, California 91101 (Name and address of agent for service) Registrant's telephone number, including area code: (818) 813-1351 Date of fiscal year end: September 30 Date of reporting period: March 31, 2014 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Vericimetry Funds TABLE OF CONTENTS March 31, 2014 Letter to Shareholders 1 Schedule of Investments 2 Financial Statements 15 Financial Highlights 18 Notes to Financial Statements 19 Expense Example 24 Proxy Voting 25 Quarterly Holdings 25 Board Approval of Investment Management Agreement 26 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements. These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets. These statements involve risks and uncertainties. In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser’s forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively. Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. Vericimetry Funds LETTER TO SHAREHOLDERS March 31, 2014 (Unaudited) Dear Shareholders, We are pleased to present the enclosed semi-annual report for the Vericimetry U.S. Small Cap Value Fund (the “Fund”) for the period ended March 31, 2014. Vericimetry Advisors is an academically based, quantitatively structured investment adviser providing capacity-constrained asset class strategies to an exclusive group of elite financial advisors. The Vericimetry U.S. Small Cap Value Fund invests in a wide and diverse universe of U.S. small cap value stocks using a structured quantitative investment approach based on a set of well defined, fundamental characteristics to identify value stocks. We identify value stocks by considering multiple factors such as book-to-market, price-to-earnings, price-to-sales or price-to-operating cash flow.1 The Fund is managed with the intent of maintaining a reasonably priced management fee and low transactions costs, expenses and turnover in an effort to enhance net returns to the investor. We are committed to limit the growth of its assets under management once optimal capacity for the Fund is achieved. Our capacity planned approach, working with an exclusive set of financial advisors, seeks to provide exposure to the small and value equity risk premiums. The portfolio pursues a purer value by using a multifactor screening approach and focuses on a set of smaller capitalized stocks by its thoughtful academically based quantitatively structured methodology. We thank you for your investment in the Vericimetry U.S. Small Cap Value Fund and the confidence and trust you place in Vericimetry. Sincerely Dr. Glenn S. Freed Chief Executive Officer Economic, political, and issuer specific events will cause the value of securities to rise or fall. Because the value of your investment in the Fund will fluctuate, there is the risk that you will lose money. Securities of small and microcap companies are often less liquid, more volatile and they may have more limited resources. Value stocks may perform differently from the market as a whole and may underperform equity funds that use other investment strategies. The investment strategies, practices and risk analysis used by the Adviser may not produce the desired results. Investors should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. To obtain a prospectus which contains this and other important information about the Fund visit our website at www.vericimetryfunds.com or call 1-855-755-7550. Please read the prospectus carefully before investing. Book-to-market is the value ratio of a company’s book value to its market value. Price-to-earnings, price-to-sales and price-to-operating cash flow ratios are the value of a company’s share price compared to its previous twelve months earnings per share, sales per share or operating cash flow per share, respectively. 1 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 99.0% BASIC MATERIALS – 4.1% A Schulman, Inc.1 $ Aceto Corp.1 Allied Nevada Gold Corp.*, 1 Century Aluminum Co.*, 1 Codexis, Inc.*, 1 Coeur Mining, Inc.*, 1 Commercial Metals Co. Friedman Industries, Inc. Horsehead Holding Corp.*, 1 Kaiser Aluminum Corp.1 KMG Chemicals, Inc.1 Kraton Performance Polymers, Inc.* Kronos Worldwide, Inc.1 Landec Corp.* Materion Corp. Molycorp, Inc.*, 1 Noranda Aluminum Holding Corp.1 Northern Technologies International Corp.*, 1 Olin Corp.1 OM Group, Inc.1 Penford Corp.* PH Glatfelter Co. Schnitzer Steel Industries, Inc. - Class A1 Sensient Technologies Corp. Shiloh Industries, Inc.* Stillwater Mining Co.*, 1 Universal Stainless & Alloy Products, Inc.*, 1 Zep, Inc. COMMUNICATIONS – 5.0% 1-800-Flowers.com, Inc. - Class A*, 1 AH Belo Corp. - Class A Alaska Communications Systems Group, Inc.*, 1 ARRIS Group, Inc.* Atlantic Tele-Network, Inc.1 Aviat Networks, Inc.*, 1 Aware, Inc.*, 1 Beasley Broadcasting Group, Inc. - Class A Black Box Corp. Blucora, Inc.*, 1 CafePress, Inc.* Calix, Inc.*, 1 Cbeyond, Inc.*, 1 Central European Media Enterprises Ltd. - Class A*, 1 Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ClearOne, Inc.*, 1 $ Communications Systems, Inc.1 Comtech Telecommunications Corp. Courier Corp.1 Demand Media, Inc.*, 1 EarthLink Holdings Corp.1 Entercom Communications Corp. - Class A*, 1 ePlus, Inc.* EW Scripps Co. - Class A*, 1 FAB Universal Corp.*, 1,2 FTD Cos., Inc.* Global Sources Ltd.*, 1 Gray Television, Inc. - Class A* Harmonic, Inc.* Harte-Hanks, Inc. Hawaiian Telcom Holdco, Inc.*, 1 ID Systems, Inc.* Inteliquent, Inc. Internap Network Services Corp.* Intralinks Holdings, Inc.*, 1 Iridium Communications, Inc.*, 1 Journal Communications, Inc. - Class A*, 1 KVH Industries, Inc.*, 1 Limelight Networks, Inc.*, 1 Local Corp.*, 1 Martha Stewart Living Omnimedia, Inc. - Class A*, 1 MeetMe, Inc.*, 1 ModusLink Global Solutions, Inc.*, 1 NeoPhotonics Corp.*, 1 NETGEAR, Inc.*, 1 Novatel Wireless, Inc.* Oclaro, Inc.* Oplink Communications, Inc.*, 1 PC-Tel, Inc.1 Perficient, Inc.*, 1 Polycom, Inc.*, 1 Preformed Line Products Co.1 Premiere Global Services, Inc.*, 1 QuinStreet, Inc.*, 1 Radio One, Inc. - Class A* Radio One, Inc. - Class D* RealNetworks, Inc.*, 1 RLJ Entertainment, Inc.* Salem Communications Corp. - Class A Scholastic Corp.1 See accompanying Notes to Financial Statements. 2 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) COMMUNICATIONS (Continued) ShoreTel, Inc.*, 1 $ Sizmek, Inc.*, 1 support.com, Inc.*, 1 Synacor, Inc.*, 1 TeleCommunication Systems, Inc. - Class A*, 1 Telenav, Inc.* TheStreet, Inc.1 United Online, Inc. UniTek Global Services, Inc.* USA Mobility, Inc. Voltari Corp.*, 1 Vonage Holdings Corp.*, 1 Wireless Telecom Group, Inc.* CONSUMER, CYCLICAL – 13.5% Abercrombie & Fitch Co. - Class A1 Aeropostale, Inc.*, 1 Ambassadors Group, Inc. America's Car-Mart, Inc.*, 1 AMREP Corp.*, 1 Ark Restaurants Corp. Barnes & Noble, Inc.*, 1 Bassett Furniture Industries, Inc.1 Beazer Homes USA, Inc.*, 1 bebe stores, Inc. Biglari Holdings, Inc.* BJ's Restaurants, Inc.*, 1 Black Diamond, Inc.*, 1 Body Central Corp.*, 1 Brown Shoe Co., Inc.1 Build-A-Bear Workshop, Inc.* Callaway Golf Co.1 Carrols Restaurant Group, Inc.* Cash America International, Inc.1 Cato Corp. - Class A Century Casinos, Inc.* Children's Place Retail Stores, Inc.1 Churchill Downs, Inc.1 Citi Trends, Inc.*, 1 Columbia Sportswear Co.1 Compx International, Inc.1 Cooper-Standard Holding, Inc.* Core-Mark Holding Co., Inc.1 Crocs, Inc.* Crown Crafts, Inc.1 dELiA*s, Inc.*, 1 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Delta Apparel, Inc.*, 1 $ Destination XL Group, Inc.*, 1 Dover Downs Gaming & Entertainment, Inc.* Dover Motorsports, Inc. Emerson Radio Corp.* Escalade, Inc. Ezcorp, Inc. - Class A* Federal-Mogul Corp.*, 1 Finish Line, Inc. - Class A Flexsteel Industries, Inc.1 Fred's, Inc. - Class A1 Frisch's Restaurants, Inc.1 Fuel Systems Solutions, Inc.*, 1 Full House Resorts, Inc.* G&K Services, Inc. - Class A1 Gaiam, Inc. - Class A*, 1 Gaming Partners International Corp.* Genesco, Inc.*, 1 Group 1 Automotive, Inc.1 Haverty Furniture Cos., Inc.1 Hawaiian Holdings, Inc.*, 1 hhgregg, Inc.*, 1 Hooker Furniture Corp.1 Iconix Brand Group, Inc.*, 1 International Speedway Corp. - Class A Isle of Capri Casinos, Inc.* JAKKS Pacific, Inc.1 JetBlue Airways Corp.*, 1 Joe's Jeans, Inc.* Johnson Outdoors, Inc. - Class A1 Jones Group, Inc.1 Jos A Bank Clothiers, Inc.* Kimball International, Inc. - Class B1 Kirkland's, Inc.* Lakes Entertainment, Inc.* LeapFrog Enterprises, Inc.*, 1 Life Time Fitness, Inc.*, 1 Lifetime Brands, Inc.1 Luby's, Inc.*, 1 M/I Homes, Inc.*, 1 Marcus Corp. MarineMax, Inc.*, 1 Marriott Vacations Worldwide Corp.* MDC Holdings, Inc.1 Men's Wearhouse, Inc.1 Meritage Homes Corp.* See accompanying Notes to Financial Statements. 3 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) Miller Industries, Inc.1 $ Modine Manufacturing Co.*, 1 Monarch Casino & Resort, Inc.* Office Depot, Inc.* Pantry, Inc.*, 1 PC Connection, Inc. PCM, Inc.* Pep Boys-Manny Moe & Jack*, 1 Perfumania Holdings, Inc.* Perry Ellis International, Inc.*, 1 Quiksilver, Inc.*, 1 RadioShack Corp.*, 1 Reading International, Inc. - Class A*, 1 Red Lion Hotels Corp.*, 1 Regis Corp.1 Remy International, Inc.1 Republic Airways Holdings, Inc.* RG Barry Corp. Rick's Cabaret International, Inc.*, 1 Rocky Brands, Inc.1 Roundy's, Inc. Ruby Tuesday, Inc.*, 1 Rush Enterprises, Inc. - Class A*, 1 Rush Enterprises, Inc. - Class B* Ryland Group, Inc.1 ScanSource, Inc.* Sears Hometown and Outlet Stores, Inc.*, 1 Shoe Carnival, Inc. Skechers U.S.A., Inc. - Class A*, 1 Skullcandy, Inc.*, 1 Skyline Corp.* SkyWest, Inc. Spartan Motors, Inc. Speedway Motorsports, Inc. Stage Stores, Inc.1 Standard Motor Products, Inc. Stanley Furniture Co., Inc.*, 1 Strattec Security Corp. Superior Industries International, Inc. Superior Uniform Group, Inc. Supreme Industries, Inc. - Class A* Systemax, Inc.*, 1 Tandy Leather Factory, Inc.* Titan International, Inc.1 Titan Machinery, Inc.*, 1 Trans World Entertainment Corp.1 Unifi, Inc.*, 1 Number of Shares Value COMMON STOCKS (Continued) CONSUMER, CYCLICAL (Continued) UniFirst Corp. $ United Stationers, Inc.1 Universal Electronics, Inc.* VOXX International Corp.*, 1 Wendy's Co.1 Wesco Aircraft Holdings, Inc.*, 1 West Marine, Inc.*, 1 Weyco Group, Inc.1 CONSUMER, NON-CYCLICAL – 15.1% Aaron's, Inc.1 ABM Industries, Inc.1 ACCO Brands Corp.*, 1 Addus HomeCare Corp.* Affymetrix, Inc.*, 1 Albany Molecular Research, Inc.*, 1 Alere, Inc.*, 1 Alico, Inc. Alliance One International, Inc.* Almost Family, Inc.*, 1 Alphatec Holdings, Inc.*, 1 Amedisys, Inc.*, 1 Amsurg Corp.*, 1 Andersons, Inc.1 AngioDynamics, Inc.*, 1 Apollo Education Group, Inc.*, 1 BioScrip, Inc.*, 1 Boulder Brands, Inc.*, 1 Bridgepoint Education, Inc.*, 1 Career Education Corp.* CBIZ, Inc.*, 1 CDI Corp. Central Garden and Pet Co.* Central Garden and Pet Co. - Class A*, 1 Chiquita Brands International, Inc.*, 1 Columbia Laboratories, Inc.* CONMED Corp.1 Convergys Corp.1 Corinthian Colleges, Inc.*, 1 CRA International, Inc.*, 1 Cross Country Healthcare, Inc.*, 1 CryoLife, Inc.1 CSS Industries, Inc.1 Cumberland Pharmaceuticals, Inc.* Cutera, Inc.*, 1 Dean Foods Co. DeVry Education Group, Inc.1 See accompanying Notes to Financial Statements. 4 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Edgewater Technology, Inc.* $ Electro Rent Corp. Ennis, Inc.1 Essex Rental Corp.*, 1 Exactech, Inc.*, 1 Five Star Quality Care, Inc.* Fresh Del Monte Produce, Inc.1 FTI Consulting, Inc.*, 1 Great Lakes Dredge & Dock Corp.*, 1 Greatbatch, Inc.* Green Dot Corp. - Class A* Hackett Group, Inc.1 Harvard Apparatus Regenerative Technology, Inc.* Harvard Bioscience, Inc.*, 1 Health Net, Inc.* Healthways, Inc.*, 1 Heidrick & Struggles International, Inc.1 Helen of Troy Ltd.*, 1 Heska Corp.*, 1 Hill International, Inc.* Hudson Global, Inc.* ICF International, Inc.*, 1 ICU Medical, Inc.* Impax Laboratories, Inc.* Information Services Group, Inc.* InfuSystems Holdings, Inc.*, 1 Ingles Markets, Inc. - Class A1 Intersections, Inc.1 Invacare Corp. John B Sanfilippo & Son, Inc. K12, Inc.*, 1 Kelly Services, Inc. - Class A1 Kindred Healthcare, Inc. Korn/Ferry International*, 1 LeMaitre Vascular, Inc. LHC Group, Inc.*, 1 LifePoint Hospitals, Inc.*, 1 Lincoln Educational Services Corp.1 Magellan Health Services, Inc.* Matthews International Corp. - Class A Medical Action Industries, Inc.*, 1 Merit Medical Systems, Inc.*, 1 MGP Ingredients, Inc.1 Molina Healthcare, Inc.*, 1 Monster Worldwide, Inc.* Number of Shares Value COMMON STOCKS (Continued) CONSUMER, NON-CYCLICAL (Continued) Multi-Color Corp.1 $ National American University Holdings, Inc.1 National Healthcare Corp. Natural Alternatives International, Inc.*, 1 Natus Medical, Inc.* Navigant Consulting, Inc.* Newtek Business Services, Inc.*, 1 Nutraceutical International Corp.* Omega Protein Corp.* PDI, Inc.*, 1 Perceptron, Inc. Pernix Therapeutics Holdings*, 1 PharMerica Corp.* PHH Corp.*, 1 PhotoMedex, Inc.*, 1 Post Holdings, Inc.* PRGX Global, Inc.* Primo Water Corp.*, 1 QC Holdings, Inc.1 Quad/Graphics, Inc. RCM Technologies, Inc.* Rent-A-Center, Inc.1 Resources Connection, Inc. RPX Corp.*, 1 RTI Surgical, Inc.*, 1 S&W Seed Co.*, 1 Sciclone Pharmaceuticals, Inc.*, 1 Select Medical Holdings Corp. Seneca Foods Corp. - Class A*, 1 Skilled Healthcare Group, Inc. - Class A* Span-America Medical Systems, Inc. Spartan Stores, Inc.1 Spectrum Pharmaceuticals, Inc.*, 1 StarTek, Inc.*, 1 Summer Infant, Inc.* Symmetry Medical, Inc.*, 1 Synergetics USA, Inc.*, 1 Triple-S Management Corp. - Class B*, 1 Universal American Corp.1 Universal Corp.1 Universal Technical Institute, Inc. VCA Antech, Inc.* Viad Corp.1 Village Super Market, Inc. - Class A Weis Markets, Inc.1 See accompanying Notes to Financial Statements. 5 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) DIVERSIFIED – 0.3% Harbinger Group, Inc.* $ ENERGY – 8.4% Adams Resources & Energy, Inc.1 Alon USA Energy, Inc.1 Alpha Natural Resources, Inc.*, 1 Apco Oil and Gas International, Inc.*, 1 Approach Resources, Inc.* Arch Coal, Inc.1 Basic Energy Services, Inc.*, 1 Bill Barrett Corp.*, 1 BioFuel Energy Corp.*, 1 C&J Energy Services, Inc.*, 1 Cal Dive International, Inc.*, 1 Callon Petroleum Co.*, 1 Carrizo Oil & Gas, Inc.*, 1 Clayton Williams Energy, Inc.* Cloud Peak Energy, Inc.* Comstock Resources, Inc.1 Contango Oil & Gas Co.* Dawson Geophysical Co.1 Delek U.S. Holdings, Inc.1 Double Eagle Petroleum Co.* Energy XXI Bermuda Ltd.1 EPL Oil & Gas, Inc.*, 1 Exterran Holdings, Inc.1 Forbes Energy Services Ltd.*, 1 FutureFuel Corp. Green Plains Renewable Energy, Inc.1 Gulf Island Fabrication, Inc. Halcon Resources Corp.*, 1 Hallador Energy Co. Harvest Natural Resources, Inc.*, 1 Hercules Offshore, Inc.*, 1 Hornbeck Offshore Services, Inc.*, 1 James River Coal Co.*, 1 Key Energy Services, Inc.* Matrix Service Co.* Mitcham Industries, Inc.* Natural Gas Services Group, Inc.* Newpark Resources, Inc.*, 1 Northern Oil and Gas, Inc.*, 1 Parker Drilling Co.* Penn Virginia Corp.*, 1 Pioneer Energy Services Corp.* Renewable Energy Group, Inc.*, 1 Resolute Energy Corp.*, 1 Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) REX American Resources Corp.*, 1 $ Rex Energy Corp.* Saratoga Resources, Inc.*, 1 SEACOR Holdings, Inc.*, 1 Stone Energy Corp.*, 1 Swift Energy Co.*, 1 TETRA Technologies, Inc.*, 1 TGC Industries, Inc.* U.S. Energy Corp. Wyoming* Vantage Drilling Co.*, 1 W&T Offshore, Inc.1 Walter Energy, Inc.1 Warren Resources, Inc.*, 1 Willbros Group, Inc.* FINANCIAL – 27.8% 1st Century Bancshares, Inc.* 1st Constitution Bancorp* 1st Source Corp.1 Access National Corp.1 ACNB Corp.1 American Equity Investment Life Holding Co.1 American Independence Corp.*, 1 American National Bankshares, Inc. American National Insurance Co.1 American Realty Investors, Inc.*, 1 American River Bankshares* Ameris Bancorp*, 1 AMERISAFE, Inc. AmeriServ Financial, Inc. Ames National Corp.1 AmTrust Financial Services, Inc.1 Argo Group International Holdings Ltd.1 Arrow Financial Corp.1 Aspen Insurance Holdings Ltd. Asta Funding, Inc.* Astoria Financial Corp. Baldwin & Lyons, Inc. - Class B1 Banc of California, Inc. BancFirst Corp. Bancorp of New Jersey, Inc. Bancorp, Inc.* BancorpSouth, Inc.1 Bank Mutual Corp.1 Bank of Commerce Holdings Bank of Kentucky Financial Corp. See accompanying Notes to Financial Statements. 6 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Bank of Marin Bancorp1 $ Banner Corp.1 Bar Harbor Bankshares Baylake Corp.1 BBCN Bancorp, Inc. BCB Bancorp, Inc. Berkshire Hills Bancorp, Inc. BNC Bancorp1 Boston Private Financial Holdings, Inc.1 Bridge Bancorp, Inc. Bridge Capital Holdings*, 1 Brookline Bancorp, Inc.1 Bryn Mawr Bank Corp. C&F Financial Corp.1 Calamos Asset Management, Inc. - Class A1 California First National Bancorp1 Camden National Corp.1 Cape Bancorp, Inc. Capital Bank Financial Corp. - Class A*, 1 Capital City Bank Group, Inc.1 Capitol Federal Financial, Inc.1 Cardinal Financial Corp.1 Cascade Bancorp*, 1 Cathay General Bancorp1 Center Bancorp, Inc.1 Centerstate Banks, Inc. Central Pacific Financial Corp. Central Valley Community Bancorp1 Century Bancorp, Inc. - Class A Chemical Financial Corp.1 Chemung Financial Corp.1 Cheviot Financial Corp.1 Citizens & Northern Corp. Citizens, Inc.*, 1 City Holding Co.1 CNB Financial Corp. CoBiz Financial, Inc. Codorus Valley Bancorp, Inc.1 Colony Bankcorp, Inc.* Columbia Banking System, Inc.1 Commercial National Financial Corp. Community Bank Shares of Indiana, Inc. Community Bank System, Inc.1 Community Bankers Trust Corp.* Community Financial Corp. Community Trust Bancorp, Inc. Community West Bancshares* Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Consumer Portfolio Services, Inc.* $ Cowen Group, Inc. - Class A*, 1 Crawford & Co. - Class A Customers Bancorp, Inc.* CVB Financial Corp.1 DFC Global Corp.*, 1 Dime Community Bancshares, Inc.1 Donegal Group, Inc. - Class A1 Doral Financial Corp.*, 1 Eagle Bancorp, Inc.*, 1 Eastern Virginia Bankshares, Inc.* EMC Insurance Group, Inc. Employers Holdings, Inc.1 Encore Capital Group, Inc.*, 1 Endurance Specialty Holdings Ltd. Enstar Group Ltd.* Enterprise Bancorp, Inc.1 Enterprise Financial Services Corp.1 ESB Financial Corp.1 ESSA Bancorp, Inc.1 Evans Bancorp, Inc. EverBank Financial Corp. Farmers Capital Bank Corp.* Farmers National Banc Corp.1 FBL Financial Group, Inc. - Class A1 FBR & Co.* Federal Agricultural Mortgage Corp. - Class C1 Federated National Holding Co. Fidelity Southern Corp. Financial Institutions, Inc.1 First Acceptance Corp.* First Bancorp, Inc.1 First BanCorp/Puerto Rico* First Bancorp/Troy NC First Bancshares, Inc.1 First Busey Corp.1 First Business Financial Services, Inc. First Capital Bancorp, Inc.* First Citizens Banc Corp. First Citizens BancShares, Inc. - Class A First Clover Leaf Financial Corp. First Commonwealth Financial Corp.1 First Community Bancshares, Inc.1 First Community Corp. First Defiance Financial Corp.1 First Financial Bancorp1 See accompanying Notes to Financial Statements. 7 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) First Financial Corp.1 $ First Financial Holdings, Inc. First Financial Northwest, Inc. First Internet Bancorp First Interstate Bancsystem, Inc. First Marblehead Corp.*, 1 First Merchants Corp. First Midwest Bancorp, Inc.1 First of Long Island Corp.1 First South Bancorp, Inc./Washington NC First United Corp.* Firstbank Corp./Alma MI Flagstar Bancorp, Inc.*, 1 Flushing Financial Corp.1 FNB Corp.1 Forestar Group, Inc.*, 1 Fortegra Financial Corp.* Franklin Financial Corp.*, 1 FS Bancorp, Inc. Fulton Financial Corp. Gain Capital Holdings, Inc.1 German American Bancorp, Inc. GFI Group, Inc.1 Great Southern Bancorp, Inc.1 Greenlight Capital Re Ltd. - Class A*, 1 Guaranty Bancorp1 Guaranty Federal Bancshares, Inc.* Hallmark Financial Services, Inc.* Hanmi Financial Corp.1 Hanover Insurance Group, Inc. Hawthorn Bancshares, Inc.1 Heartland Financial USA, Inc.1 Heritage Commerce Corp.1 Heritage Financial Corp.1 Heritage Financial Group, Inc. Heritage Oaks Bancorp*, 1 HF Financial Corp. Hilltop Holdings, Inc.* Hingham Institution for Savings1 HMN Financial, Inc.* Home Bancorp, Inc.*, 1 HomeStreet, Inc.1 HopFed Bancorp, Inc. Horace Mann Educators Corp. Horizon Bancorp1 Hudson Valley Holding Corp.1 Iberiabank Corp.1 Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) IF Bancorp, Inc.1 $ Imperial Holdings, Inc.*, 1 Independence Holding Co.1 Independent Bank Corp.* Independent Bank Corp./Rockland MA1 Infinity Property & Casualty Corp.1 Interactive Brokers Group, Inc. - Class A International Bancshares Corp.1 Intervest Bancshares Corp.*, 1 INTL. FCStone, Inc.*, 1 Investment Technology Group, Inc.* Investors Bancorp, Inc. Investors Title Co.1 Janus Capital Group, Inc.1 JMP Group, Inc.1 Kansas City Life Insurance Co.1 Kemper Corp. Lakeland Bancorp, Inc.1 Lakeland Financial Corp.1 Laporte Bancorp, Inc.1 LCNB Corp.1 LNB Bancorp, Inc. Louisiana Bancorp, Inc./Metaire LA 30 Macatawa Bank Corp.1 Maiden Holdings Ltd.1 MainSource Financial Group, Inc.1 Manning & Napier, Inc.1 Marlin Business Services Corp.1 MB Financial, Inc.1 MBIA, Inc.* MBT Financial Corp.* Meadowbrook Insurance Group, Inc.1 Mercantile Bank Corp. Merchants Bancshares, Inc. Meta Financial Group, Inc.1 Metro Bancorp, Inc.*, 1 MicroFinancial, Inc.1 Middleburg Financial Corp.1 MidSouth Bancorp, Inc.1 MidWestOne Financial Group, Inc.1 Monarch Financial Holdings, Inc. Montpelier Re Holdings Ltd.1 MutualFirst Financial, Inc. NASB Financial, Inc.1 National Bankshares, Inc.1 National Interstate Corp.1 National Penn Bancshares, Inc. See accompanying Notes to Financial Statements. 8 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) National Western Life Insurance Co. - Class A $ Naugatuck Valley Financial Corp.* Navigators Group, Inc.* NBT Bancorp, Inc.1 Nelnet, Inc. - Class A New Hampshire Thrift Bancshares, Inc. NewBridge Bancorp*, 1 North Valley Bancorp* Northeast Bancorp Northrim BanCorp, Inc.1 Northwest Bancshares, Inc.1 Norwood Financial Corp.1 Oak Valley Bancorp Ocean Shore Holding Co. OceanFirst Financial Corp.1 Old Line Bancshares, Inc. Old National Bancorp1 Old Point Financial Corp.1 Old Second Bancorp, Inc.*, 1 OneBeacon Insurance Group Ltd. - Class A Oneida Financial Corp. Oppenheimer Holdings, Inc. - Class A1 Oritani Financial Corp.1 Orrstown Financial Services, Inc.* Pacific Continental Corp.1 Pacific Mercantile Bancorp* Pacific Premier Bancorp, Inc.*, 1 PacWest Bancorp1 Palmetto Bancshares, Inc.* Park National Corp.1 Park Sterling Corp.1 Parke Bancorp, Inc.*, 1 Peapack Gladstone Financial Corp. Penns Woods Bancorp, Inc. Peoples Bancorp of North Carolina, Inc. Peoples Bancorp, Inc.1 Phoenix Cos., Inc.*, 1 PICO Holdings, Inc.* Pinnacle Financial Partners, Inc. Piper Jaffray Cos.* Platinum Underwriters Holdings Ltd.1 Preferred Bank/Los Angeles CA*, 1 Premier Financial Bancorp, Inc. Primerica, Inc. PrivateBancorp, Inc. Provident Financial Holdings, Inc. Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Provident Financial Services, Inc. $ Pulaski Financial Corp. QCR Holdings, Inc. Renasant Corp. Republic Bancorp, Inc. - Class A1 Republic First Bancorp, Inc.* Riverview Bancorp, Inc.*, 1 Rockville Financial, Inc.1 S&T Bancorp, Inc.1 Safety Insurance Group, Inc.1 Sandy Spring Bancorp, Inc.1 Seacoast Banking Corp. of Florida*, 1 Security National Financial Corp. - Class A*, 1 Selective Insurance Group, Inc. Severn Bancorp, Inc.* Shore Bancshares, Inc.*, 1 Sierra Bancorp1 Simmons First National Corp. - Class A1 Simplicity Bancorp, Inc.1 Southern First Bancshares, Inc.* Southern National Bancorp of Virginia, Inc.1 Southside Bancshares, Inc. Southwest Bancorp, Inc. StanCorp Financial Group, Inc.1 State Auto Financial Corp.1 State Bank Financial Corp.1 Sterling Bancorp1 Sterling Financial Corp. Stewart Information Services Corp.1 Stifel Financial Corp.*, 1 Stratus Properties, Inc.* Suffolk Bancorp*, 1 Summit Financial Group, Inc.* Summit State Bank1 Susquehanna Bancshares, Inc. SWS Group, Inc.* SY Bancorp, Inc.1 Symetra Financial Corp. Synovus Financial Corp. Taylor Capital Group, Inc.*, 1 TCF Financial Corp. Teche Holding Co. Territorial Bancorp, Inc.1 Texas Capital Bancshares, Inc.*, 1 Timberland Bancorp, Inc. Tompkins Financial Corp. See accompanying Notes to Financial Statements. 9 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) FINANCIAL (Continued) Tower Financial Corp. $ TowneBank/Portsmouth VA1 Transcontinental Realty Investors, Inc.*, 1 Trico Bancshares1 TrustCo Bank Corp. NY1 Trustmark Corp.1 Two River Bancorp Umpqua Holdings Corp.1 Union First Market Bankshares Corp. United Bancshares, Inc. United Bankshares, Inc.1 United Community Bancorp United Community Banks, Inc.*, 1 United Community Financial Corp.* United Financial Bancorp, Inc.1 United Fire Group, Inc.1 United Insurance Holdings Corp. United Security Bancshares, Inc.* United Security Bancshares/Fresno CA*, 1 Unity Bancorp, Inc. Universal Insurance Holdings, Inc. Univest Corp. of Pennsylvania1 Valley National Bancorp1 ViewPoint Financial Group, Inc. Walker & Dunlop, Inc.*, 1 Walter Investment Management Corp.*, 1 Washington Banking Co.1 Washington Federal, Inc. Washington Trust Bancorp, Inc.1 WashingtonFirst Bankshares, Inc. Waterstone Financial, Inc.* Webster Financial Corp. WesBanco, Inc. West Bancorporation, Inc.1 Western Alliance Bancorp* Westfield Financial, Inc.1 Wilshire Bancorp, Inc. Wintrust Financial Corp.1 WSFS Financial Corp.1 Xenith Bankshares, Inc.* Yadkin Financial Corp.*, 1 INDUSTRIAL – 16.9% AAR Corp.1 Advanced Energy Industries, Inc.* Aegion Corp.*, 1 Air Transport Services Group, Inc.* Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Alamo Group, Inc. $ Albany International Corp. - Class A Allied Motion Technologies, Inc. AM Castle & Co.*, 1 Ameresco, Inc. - Class A*, 1 Ampco-Pittsburgh Corp.1 API Technologies Corp.*, 1 Arkansas Best Corp. Arotech Corp.*, 1 Astec Industries, Inc.1 Atlas Air Worldwide Holdings, Inc.*, 1 AVX Corp. Ballantyne Strong, Inc.*, 1 Barnes Group, Inc.1 Bel Fuse, Inc. - Class B1 Benchmark Electronics, Inc.* Boise Cascade Co.*, 1 Brady Corp. - Class A1 Breeze-Eastern Corp.*, 1 Briggs & Stratton Corp.1 Bristow Group, Inc.1 Broadwind Energy, Inc.*, 1 CAI International, Inc.*, 1 Celadon Group, Inc.1 Checkpoint Systems, Inc.*, 1 Coherent, Inc.*, 1 Columbus McKinnon Corp.* Comfort Systems USA, Inc. Con-way, Inc.1 Core Molding Technologies, Inc.* Covenant Transportation Group, Inc. - Class A* CPI Aerostructures, Inc.* CTS Corp. Cubic Corp. Curtiss-Wright Corp.1 CyberOptics Corp.*, 1 Ducommun, Inc.* Dycom Industries, Inc.*, 1 Dynamic Materials Corp.1 Eagle Bulk Shipping, Inc.*, 1 Eastern Co. Ecology and Environment, Inc. - Class A Electro Scientific Industries, Inc.1 EMCOR Group, Inc. Encore Wire Corp. Engility Holdings, Inc.*, 1 See accompanying Notes to Financial Statements. 10 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Era Group, Inc.*, 1 $ Erickson Air-Crane, Inc.*, 1 ESCO Technologies, Inc.1 Esterline Technologies Corp.* Fabrinet*, 1 FreightCar America, Inc. Frequency Electronics, Inc.*, 1 Fuel Tech, Inc.* GATX Corp.1 Genco Shipping & Trading Ltd.*, 1 Gencor Industries, Inc.*, 1 General Cable Corp. General Finance Corp.*, 1 Gibraltar Industries, Inc.*, 1 Global Power Equipment Group, Inc.1 Goldfield Corp.* GrafTech International Ltd.*, 1 Granite Construction, Inc.1 Greenbrier Cos., Inc.*, 1 Greif, Inc. - Class A Griffon Corp.1 Gulfmark Offshore, Inc. - Class A1 Hardinge, Inc.1 Haynes International, Inc.1 Heritage-Crystal Clean, Inc.*, 1 Hudson Technologies, Inc.*, 1 Hurco Cos., Inc.1 Identive Group, Inc.*, 1 IEC Electronics Corp.* II-VI, Inc.*, 1 Insteel Industries, Inc. Integrated Electrical Services, Inc.* International Shipholding Corp.1 Iteris, Inc.* Itron, Inc.*, 1 Kadant, Inc.1 Kemet Corp.* Key Technology, Inc.* Knightsbridge Tankers Ltd.1 Kratos Defense & Security Solutions, Inc.*, 1 Lawson Products, Inc.* Layne Christensen Co.*, 1 LB Foster Co. - Class A1 LMI Aerospace, Inc.*, 1 LoJack Corp.* Louisiana-Pacific Corp.*, 1 LS Starrett Co. - Class A Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) LSB Industries, Inc.*, 1 $ LSI Industries, Inc.1 Lydall, Inc.*, 1 Marten Transport Ltd. Metalico, Inc.*, 1 Mfri, Inc.* Moog, Inc. - Class A*, 1 Multi-Fineline Electronix, Inc.*, 1 MYR Group, Inc.* NACCO Industries, Inc. - Class A National Presto Industries, Inc.1 NN, Inc. Northwest Pipe Co.*, 1 Nuverra Environmental Solutions, Inc.*, 1 Olympic Steel, Inc.1 Orbital Sciences Corp.* Orion Energy Systems, Inc.* Orion Marine Group, Inc.*, 1 Pacer International, Inc.* PAM Transportation Services, Inc.* Patriot Transportation Holding, Inc.* Perma-Fix Environmental Services*, 1 PHI, Inc.*, 3 PHI, Inc.* Pike Corp.*, 1 Plexus Corp.*, 1 PMFG, Inc.*, 1 Providence and Worcester Railroad Co. Quanex Building Products Corp. Rand Logistics, Inc.*, 1 Roadrunner Transportation Systems, Inc.* Rofin-Sinar Technologies, Inc.*, 1 Rogers Corp.*, 1 RTI International Metals, Inc.* Sanmina Corp.*, 1 Ship Finance International Ltd.1 SIFCO Industries, Inc.1 SL Industries, Inc.* Sterling Construction Co., Inc.*, 1 Stoneridge, Inc.*, 1 STR Holdings, Inc.* Synalloy Corp. Sypris Solutions, Inc. Tech Data Corp.* Tecumseh Products Co. - Class A*, 1 Tecumseh Products Co. - Class B* Teekay Tankers Ltd. - Class A1 See accompanying Notes to Financial Statements. 11 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) INDUSTRIAL (Continued) Tetra Tech, Inc.* $ Transcat, Inc.*, 1 TRC Cos., Inc.*, 1 Tredegar Corp. TTM Technologies, Inc.*, 1 Tutor Perini Corp.* Twin Disc, Inc. UFP Technologies, Inc.* Ultralife Corp.* Universal Forest Products, Inc. USA Truck, Inc.*, 1 UTi Worldwide, Inc.1 Viasystems Group, Inc.*, 1 Vicor Corp.*, 1 Vishay Intertechnology, Inc.1 Vishay Precision Group, Inc.*, 1 VSE Corp.1 Watts Water Technologies, Inc. - Class A Willis Lease Finance Corp.*, 1 XPO Logistics, Inc.*, 1 ZAGG, Inc.* Zygo Corp.*, 1 TECHNOLOGY – 7.9% Agilysys, Inc.*, 1 Alpha & Omega Semiconductor Ltd.* Amkor Technology, Inc.*, 1 Amtech Systems, Inc.* ANADIGICS, Inc.*, 1 Astro-Med, Inc.1 ATMI, Inc.*, 1 Audience, Inc.*, 1 Avid Technology, Inc.* Axcelis Technologies, Inc.*, 1 AXT, Inc.*, 1 Brooks Automation, Inc.1 CACI International, Inc. - Class A*, 1 Cascade Microtech, Inc.* CIBER, Inc.*, 1 Cirrus Logic, Inc.*, 1 Cohu, Inc.1 Datalink Corp.* Digi International, Inc.*, 1 Digital River, Inc.* Diodes, Inc.* DSP Group, Inc.*, 1 Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) Echelon Corp.*, 1 $ Electronics For Imaging, Inc.* Emcore Corp.*, 1 Emulex Corp.* Entegris, Inc.* Entropic Communications, Inc.*, 1 Epiq Systems, Inc.1 Fairchild Semiconductor International, Inc.* FormFactor, Inc.*, 1 Geeknet, Inc.*, 1 GSI Technology, Inc.*, 1 Hutchinson Technology, Inc.*, 1 Imation Corp.* InnerWorkings, Inc.*, 1 Innodata, Inc.* Insight Enterprises, Inc.*, 1 Integrated Silicon Solution, Inc.*, 1 International Rectifier Corp.*, 1 IXYS Corp.1 Key Tronic Corp.*, 1 KEYW Holding Corp.*, 1 Lexmark International, Inc. - Class A1 Majesco Entertainment Co.* ManTech International Corp. - Class A Maxwell Technologies, Inc.* Mercury Systems, Inc.*, 1 NCI, Inc. - Class A* OmniVision Technologies, Inc.* PAR Technology Corp.* Pericom Semiconductor Corp.*, 1 Photronics, Inc.*, 1 Planar Systems, Inc.*, 1 QLogic Corp.* Qumu Corp.* Radisys Corp.*, 1 Richardson Electronics Ltd./United States1 Rosetta Stone, Inc.*, 1 Rudolph Technologies, Inc.*, 1 Schawk, Inc.1 Sigma Designs, Inc.* Spansion, Inc. - Class A*, 1 Super Micro Computer, Inc.*, 1 Sykes Enterprises, Inc.* SYNNEX Corp.* TriQuint Semiconductor, Inc.*, 1 Ultra Clean Holdings, Inc.* See accompanying Notes to Financial Statements. 12 Vericimetry U.S. Small Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY (Continued) VeriFone Systems, Inc.* $ Wayside Technology Group, Inc. TOTAL COMMON STOCKS (Cost $112,472,216) RIGHTS – 0.0% COMMUNICATIONS – 0.0% Central European Media Enterprises Ltd.*, 2 FINANCIAL – 0.0% MBT Financial Corp.*, 2 TOTAL RIGHTS (Cost $0) MONEY MARKET INVESTMENTS – 33.5% BlackRock Liquidity Funds TempFund Portfolio, 0.03%4,5 Federated Treasury Obligations Fund, 0.01%4 Fidelity Institutional Money Market Portfolio - Class I, 0.05%4,5 TOTAL MONEY MARKET INVESTMENTS (Cost $47,136,400) TOTAL INVESTMENTS – 132.5% (Cost $159,608,616) Liabilities less other assets – (32.5)% ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. 1 All or a portion of shares are on loan. Total loaned securities had a fair value of $44,745,831 at March 31, 2014. 2 This security is an illiquid security and valued at its fair value as determined in good faith by the Adviser, in accordance with procedures established by, and under the general supervision of, the Fund’s Board of Trustees. 3 Shares are non-voting. 4 Variable rate security; the rate shown represents the rate at March 31, 2014. 5 Investments purchased with cash proceeds from securities lending. Total collateral had a fair value of $45,672,550 at March 31, 2014. See accompanying Notes to Financial Statements. 13 Vericimetry U.S. Small Cap Value Fund SUMMARY OF INVESTMENTS As of March 31, 2014 (Unaudited) Security Type/Industry Percent of Total Net Assets Common Stocks Banks 13.6% Insurance 7.7% Commercial Services 6.1% Retail 5.3% Oil & Gas 4.3% Electronics 3.8% Semiconductors 3.7% Savings & Loans 3.4% Healthcare-Services 3.1% Computers 3.0% Oil & Gas Services 3.0% Telecommunications 2.9% Diversified Financial Services 2.8% Transportation 2.7% Aerospace/Defense 2.1% Apparel 2.0% Chemicals 1.9% Healthcare-Products 1.8% Food 1.7% Engineering & Construction 1.7% Mining 1.4% Building Materials 1.3% Software 1.2% Pharmaceuticals 1.0% Internet 1.0% Home Builders 1.0% Auto Parts & Equipment 1.0% Electrical Components & Equipment 1.0% Media 0.9% Machinery-Diversified 0.8% Trucking & Leasing 0.8% Miscellaneous Manufacturing 0.8% Metal Fabricate/Hardware 0.8% Airlines 0.8% Entertainment 0.7% Coal 0.7% Household Products/Wares 0.6% Leisure Time 0.6% Iron/Steel 0.6% Distribution/Wholesale 0.6% Environmental Control 0.6% Agriculture 0.6% Energy-Alternate Sources 0.5% Home Furnishings 0.5% Textiles 0.4% Holding Companies-Diversified 0.3% Lodging 0.3% Packaging & Containers 0.2% Security Type/Industry Percent of Total Net Assets Real Estate 0.2% Forest Products & Paper 0.2% Storage/Warehousing 0.2% Machinery-Construction & Mining 0.2% Advertising 0.2% Biotechnology 0.1% Toys/Games/Hobbies 0.1% Hand/Machine Tools 0.1% Housewares 0.1% Beverages 0.0% Office Furnishings 0.0% Total Common Stocks 99.0% Rights 0.0% Money Market Investments 33.5% Total Investments 132.5% Liabilities less other assets (32.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 14 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF ASSETS AND LIABILITIES March 31, 2014 (Unaudited) ASSETS Investments in securities, at value (cost $159,608,616) $ Receivables: Securities sold Fund shares issued Dividends and interest Securities lending income Prepaid expenses and other assets Total assets LIABILITIES Collateral due to broker for securities loaned Payables: Securities purchased Fund shares redeemed Due to Trustees Due to Adviser Accrued other expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in-capital $ Accumulated net investment income in excess of distributions Accumulated net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ Shares outstanding no par value (unlimited shares authorized) Net asset value, offering and redemption price per share $ Includes securities on loan of $44,745,831 (Note 2). See accompanying Notes to Financial Statements. 15 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENT OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) INVESTMENT INCOME Income Dividends $ Securities lending income Interest 81 Total investment income Expenses Investment advisory fees Fund accounting and administration fees and expenses Transfer agent fees Registration fees Professional fees Custody fees Insurance fees Shareholder reporting fees Miscellaneous expenses Total expenses Expenses reimbursed ) Net expenses Net investment income Net Realized and Unrealized Gain from Investments Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 16 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 INCREASE (DECREASE) IN NET ASSETS FROM Operations Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments Net increase resulting from operations Distributions to Shareholders From net investment income ) ) From net realized gains ) ) Net decrease resulting from distributions ) ) Capital Transactions Proceeds from shares issued Reinvestment of distributions Cost of shares repurchased ) ) Net increase resulting from capital transactions Total increase in net assets Net Assets Beginning of period End of period $ $ Distributions in excess of, and, Accumulated undistributed net investment income, respectively $ $ ) Capital Share Activity Shares issued Shares reinvested Shares redeemed ) ) Net increase in capital shares See accompanying Notes to Financial Statements. 17 Vericimetry Funds Vericimetry U.S. Small Cap Value Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Six Months Ended March 31, 2014 (Unaudited) For the Year Ended September 30, 2013 For the Period from December 27, 2011* to September 30, 2012 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) ) ) From net realized gain ) ) — Total distributions ) ) ) Net asset value, end of period $ $ $ Total return %(1) % %(1) Ratios and Supplemental Data Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets Before fees reimbursed by the Adviser %(2) % %(2) After fees reimbursed by the Adviser %(2) % %(2) Ratio of net investment income (loss) to average net assets Before fees reimbursed by the Adviser %(2) % %)(2) After fees reimbursed by the Adviser %(2) % %(2) Portfolio turnover rate 8
